UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 18, 2015 UNITED RENTALS, INC. UNITED RENTALS (NORTH AMERICA), INC. (Exact name of registrant as specified in its charter) Delaware 001-14387 06-1522496 Delaware 001-13663 86-0933835 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 First Stamford Place, Suite 700 Stamford, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(203) 622-3131 (Former name or former address if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 18, 2015, Mr. Pierre E. Leroy, a member of the Board of Directors of United Rentals, Inc., notified the Company of his decision not to stand for re-election at the Company’s 2015 Annual Meeting of Stockholders. Mr. Leroy did not cite any disagreement on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 20, 2015 UNITED RENTALS, INC. By: /s/ Jonathan M. Gottsegen Name: Jonathan M. Gottsegen Title: Senior Vice President, General Counsel and Corporate Secretary UNITED RENTALS (NORTH AMERICA), INC. By: /s/ Jonathan M. Gottsegen Name: Jonathan M. Gottsegen Title: Senior Vice President, General Counsel and Corporate Secretary
